DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claims 2 objected to because of the following informalities:  
In claims 2 and 5, “staticially analyzing spatial locations of detected edges among” should be –the statistically analyzing spatial locations of detected edges of tissue structures among—to maintain antecedent basis.  
Additional in Claim 5, “moving average of spatial locations” should be –moving average of the spatial locations—to maintain antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and 6, the limitation of “determining a spatial location” is considered indefinite because a frame of reference has not been defined. It is unclear what the location is relative to (e.g. the transducer, the tissue, the image). It is further confusing because “representative spatial locations” also does not have a frame of reference defined. During examination, it is assumed that these have the same frame of reference (i.e. the same coordinate system).
In claim 5, last line, should “a stream of image frame” be “the plurality of image frames”? Antecedent basis is not understood.
In claim 6, 16-17, “the representative spatial locations” lacks antecedent basis and have not been defined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 20090161938 to Shekhar.
Regarding Claim 1, Shekhar teaches a method for processing ultrasound images of tissue, comprising:
receiving a plurality of ultrasound image frames (ultrasound image frames 402, 408, 414, fig. 4);
detecting edges of tissue structures within each of the plurality of image frames (404, 410, 416, fig. 4);
determining a spatial location of each of the detected edges in each of the plurality of image frames (as shown in fig. 4 by the lines drawn by 404, 410, 416);
statistically analyzing the spatial locations of detected edges of tissue structures among the plurality of image frame to determine representative spatial locations for the tissue structures (creation of the meshes 420, 422, 424, fig. 4); and
generating a cartoon rendering of the tissue structures based upon the representative spatial locations (segmented volumetric shapes in phase order 430, fig. 4, i.e. cine image).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 20090161938 to Shekhar. In view of US 7697974 to Jenkins.
Regarding Claims 2 and 5, Shekhar does not teach a weighted average of image frames. However, Li teaches combining images for cardiac phase analysis wherein wherein image frames are combined by a weighted average (images that match the same phase are weighted and averaged together with a moving average across a cine data stream, 112, 122, fig. 5) in order to create representative images of each cardiac phase.
One of ordinary skill in the art at the time of the invention would have found it obvious to provide weighted and moving averaging to combine the images from a data .

Allowable Subject Matter
Claims 6-8 avoid the prior art for the same reasoning as in the parent applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8057394. Although the claims at issue are not identical, they are not patentably distinct from each other because are narrower than the instant invention and therefore necessarily anticipate the claimed invention.

Claims 1-2, 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8622915. Although the claims at issue are not identical, they are not patentably distinct from each other because .

Claims 1-2 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9697634. Although the claims at issue are not identical, they are not patentably distinct from each other because narrower than the instant invention and therefore necessarily anticipate the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799